Case 1:18-cv-02649-CKK Document 12-2 Filed 04/19/19 Page 1 of 4




      EXHIBIT
         A
..   . -·.   Case 1:18-cv-02649-CKK Document 12-2 Filed 04/19/19 Page 2 of 4



                                                                 04-571
                                                                   _,.
                                              !




                                             E:MBA.
                                        UNITED STATE.,
                                                                               /
             Note No. 26l.

                  The Embassy of the United States of America presents
             its compliments to the Ministry of Foreign Affairs.of the
             Hashemite Kingdom of Jordan and a.hd has the honor to refer
             to recent discussions between our two governinents regarding
             the status of United States military personnel and civilian
             eriiployees of the Department of Defense who may be in Jordan
             temporarily in connection with their official duties.
                  As   a result of these discussions the United States
             Government proposes that such personnel be accorded the
             same status as that provided to the technical and
             administrative staff of the United States Embassy in Jordan
                                                                                       I
             and that they may enter and.exit Jo~ with United States
             Government identification and collective or individual
                                                                                       I
             travel orders.    Further, the United States Government                   I
             proposes that such personnel be authorized to wear their
             unifo:r;nis while performing their official duties and to
                                                                                   I
             carry arms while on duty and at their place of duty if so
             authorized by their orders.                                           II
                  The United States Government acl<:nowledges that, as an
             administrative matter, =ent procedures with respect to
                                                                                   I
                                                                                   I
                                                                                   I

             diploma.tic overflight and landing clearances for United              '
     Case 1:18-cv-02649-CKK Document 12-2 Filed 04/19/19 Page 3 of 4

,.




     States aircraft and clearance for entering ports by United
     States vessels will be observed,      It further proposes that
     the gove=ment of the Hashemite Kingdo:n of Jordan accord
     free entry into and landing upon the territory of Jordan
     and accord duty-free treatment upon importation or
     exportation as well as exetrq?tion from internal duties and
     taxes on products, property, material, or equipment
     imported into or acquired in Jord<m on behalf of the United
     States Govel:nment for the purpose of activities covered by
     this note.
           The United States Government also proposes that both
     governments waive any and all claims (other than
     contractual claims) against each other for damage, loss or
     destruction of property ·arising from:.,any official duties
     governed by this note.      The united States Government
     intends that the issue of compensation for damage to
     property or personnel shall be addressed in subsequent
     negotiations en11isaged for the purpose of reaching an
     agreement an a more comprehensive bilateral Status of
     Forces Agreement (SOFA) .
          The Uhited States Gover:nment assures the Hashemite
     Kingdom of Jordan that except as otherwise provided for in
     this note and other agreements between our two governments,
 Case 1:18-cv-02649-CKK Document 12-2 Filed 04/19/19 Page 4 of 4



                                                                   I
                                                                   !

                                                                   I



the United States Go"Vernirent will continue to respect
Jordanian·Laws and ><e.sulations.
     If the foregoing is acceptable to the Government of
the Hashemite Kingdcm of Jordan, the Embassy proposes that
this note and the response to it shall constitute agreement
between our two governments effective frcm the date of your
response.
     The Embassy of the United Stat.es of America takes. this
opportunity to renew to the Ministry of Foreign Affairs the
assurances of its highest consideration.


Embassy of the United States of America,
            Arrman, 4 April J..9.96 .,
                                           .'
                                         • ·1
